UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DILENIA PAGUADA, on behalf of herself and all others
 similarly situated,
                                                                     21 Civ. 734 (PAE) (KHP)
                                       Plaintiff,
                        -v-                                                   ORDER

 NALU KAI INCORPORATED,

                                       Defendant.


PAUL A. ENGELMA YER, District Judge:

       On January 27, 2021, plaintiff filed the complaint. Dkt. I. On January 28, 2021, the case

was referred to Magistrate Judge Parker for general pretrial supervision. Dkt. 5. The same day,

Judge Parker scheduled an initial conference. Dkt. 6.

       On February I 0, 2021, defendant was served with the summons and complaint. Dkt. 7.

Defendant having not appeared, on July 14, 2021, plaintiff requested a Clerk's Certificate of

Default, Dkts. 10-11, which issued the same day, Dkt. 12.

       Defendant has still not appeared. Accordingly, by August 12, 2021, plaintiff shall submit

a motion for default judgment that complies with the Court's Individual Rules and Practices,

available at https://nysd.uscourts.gov/hon-paul-engelmayer.

       SO ORDERED.


                                                              PAUL A. ENGELM YER
                                                              United States District Judge
Dated: July 15, 2021
       New York, New York
